37 F.3d 1492NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
David W. COLLINS, Plaintiff Appellant,v.J. C. HEDRICK, Central Regional Jail Administrator;  BillyJoe Ratliff, Defendants Appellees.
No. 94-6460.
United States Court of Appeals, Fourth Circuit.
Submitted October 4, 1994.Decided October 19, 1994.

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, District Judge.  (CA-94-14-E)
David W. Collins, appellant pro se.
Chad M. Cardinal, Office of the Attorney General of West Virginia, Charleston, WV, for appellees.
N.D.W.Va.
AFFIRMED.
Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm substantially on the reasoning of the district court.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We note that the district court's failure to issue to Appellant a complete notice of his right to respond to Defendants' motion for summary judgment with affidavits or other evidence, in compliance with  Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975), was harmless error in this case